Citation Nr: 1108077	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 3, 2007, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the Board in October 2010.  The Veteran submitted additional evidence at the hearing without a waiver of review by the AOJ.  The evidence is not relevant to the claim of entitlement to an earlier effective date for the grant of service connection for PTSD and therefore the Veteran is not prejudiced by the Board's adjudication of that claim.  

With respect to the claim for TDIU, the record shows that the Veteran is currently unemployed and alleges that is due to his psychiatric disability.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was denied by a rating decision dated in January 2002.  The Veteran did not appeal.

2.  The Veteran sought to reopen his claim of service connection for PTSD in May 2003 and April 2004.  Service connection for PTSD was denied in rating decisions dated in September 2003 and July 2004.  The Veteran did not appeal either decision.

3.  On December 3, 2007, the RO received a Congressional inquiry regarding the Veteran's difficulty obtaining service connection for PTSD.    

4.  The RO awarded service connection in July 2008; it accepted the Congressional inquiry received on December 3, 2007, as an application to reopen a claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for award of an effective date prior to December 3, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 and Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2007; and a rating decision in July 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2009 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The Veteran submitted his original claim of entitlement to service connection for PTSD in March 2001.  The Veteran's claim was denied in January 2002.  The basis for the denial was that the Veteran's stressor could not be verified and there was no evidence that the Veteran received a combat citation for stressor verification purposes.  The Veteran was provided notice of the rating decision in January 2002.  He did not file a timely appeal.

The Veteran submitted requests to reopen his claim of service connection for PTSD in May 2003 and April 2004.  The Veteran's claims for service connection for PTSD were denied in September 2003 and July 2004.  The Veteran was provided notice of the rating decisions in October 2003 and July 2004.  He did not file a timely appeal either decision.

On December 3, 2007, the RO received a Congressional inquiry regarding the Veteran's difficulty obtaining service connection for PTSD.  The RO, by a July 2008 decision, awarded service connection.  The RO accepted the Congressional inquiry as an application to reopen the previously denied claim of service connection for PTSD. 

The Veteran submitted his notice of disagreement with the effective date for service connection in September 2008.  The Veteran claimed that the effective date should be the date of the original claim.

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(b)(2)(i) (2010).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2010); Nelson v. Principi, 18 Vet. App. 407 (2004); Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 245 (2002); Lapier v. Brown, 5 Vet. App. 215 (1993).

The Veteran was originally denied service connection for PTSD in January 2002.  He did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2010).  Therefore, new and material evidence was required to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veteran submitted requests to reopen his claim of service connection for PTSD in May 2003 and April 2004.  Service connection for PTSD was denied by rating decisions dated in September 2003 and July 2004.  He failed to perfect an appeal of either decision and they both became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2010).  Therefore, new and material evidence was required to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

Applicable regulations provide that a claim may be either a formal or informal written communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  A claim, whether formal or informal, must be in writing to be considered a claim or application for benefits.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  The statute mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  The mere presence of a diagnosis of a specific disorder in a VA medical report does not establish an intent on the part of a Veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the evidence of record shows that the Veteran was denied service connection in January 2002, and he did not appeal that decision.  There is no communication within one year of his notification of that denial that expressed disagreement and an intent to appeal that decision to constitute a notice of disagreement.  38 C.F.R. § 20.302 (2010).  Therefore, new and material evidence was required to reopen his claim of service connection.  He subsequently filed claims in May 2003 and April 2004 and service connection for PTSD was denied in September 2003 and July 2004 and he did not appeal either decision.  There is no communication of record within one year of his notifications of those denials that expressed disagreement and an intent to appeal the decision to constitute a notice of disagreement.  38 C.F.R. § 20.302 (2010).  

Construing the December 2007 submission liberally, the Veteran's current claim was received on December 3, 2007.  In regard to this claim, the Veteran was afforded the earliest possible effective date.  His initial claim was denied in January 2002 and he failed to appeal.  He filed claims of service connection in May 2003 and April 2004, which were denied in September 2003 and July 2004.  He failed to appeal either decision.  The RO accepted the Congressional inquiry received on December 3, 2007, as a claim to reopen a claim of entitlement to service connection for PTSD and the RO established the date of the Congressional inquiry as the effective date.  That December 3, 2007, communication is the earliest written communication of record subsequent to the final July 2004 denial which could constitute a claim to reopen the previously disallowed claim.

Therefore, the Board finds that there is no legal basis to establish an earlier date.  Whether entitlement was shown earlier or not, the effective date can be no earlier than the date of the claim to reopen.  38 U.S.C.A. § 3.400 (2010).

The Board finds that there is no basis to assign an earlier effective date.  The preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

ORDER

Entitlement to an effective date prior to December 3, 2007, for the grant of service connection for PTSD is denied.


REMAND

A review of the claims file shows that additional development is necessary before a decision on the merits of the claims of entitlement to an increased rating for PTSD and entitlement to TDIU can be promulgated.  

A March 2009 statement of the case show that the RO considered VA treatment reports dated through January 2009.  However, VA outpatient treatment reports associated with the claims file are dated through September 2005.  Additionally, the Veteran indicated at the March 2009 hearing that he received sleeping pills from his doctor at VA.  Consequently, VA treatment reports dated from September 2005 to the present should be obtained.   

The Veteran was last afforded a VA examination in May 2008.  Although the Veteran has not alleged that his PTSD symptomatology has increased in severity, he has indicated that the currently assigned 30 percent rating does not accurately reflect the severity of his disability.  Because the May 2008 examination is somewhat stale, the Board finds that a more current examination is needed in this case.

In addition, an examination is needed to determine whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his PTSD.  38 C.F.R. § 4.16 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain  the Veteran's VA outpatient treatment reports dated since September 2005.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected posttraumatic stress disorder.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


